 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   CALIFORNIA FURNITURE                            CV 19-06254 PA (JPRx)
     COLLECTION, INC.
12                                                   JUDGMENT
                   Plaintiffs,
13
            v.
14
     HARRIS ADAMSON HOME, LLC
15
                   Defendant.
16
17
18
19          Pursuant to the Court’s October 18, 2019 Minute Order granting the Motion to
20   Dismiss filed by defendant Harris Adamson Home, LLC (“Defendant”), which dismissed the
21   claims asserted by plaintiff California Furniture Collection, Inc. (“Plaintiff”) without leave
22   to amend,
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
24   have judgment in its favor against Plaintiff.
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
26   are dismissed without prejudice.
27   //
28   //
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 2   nothing from this suit.
 3          IT IS SO ORDERED.
 4
 5   DATED: October 18, 2019                    _________________________________
                                                           Percy Anderson
 6                                                UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
